DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 10 December 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 10 June 2021. Claim 11 has been cancelled, claims 1-10 and 12-20 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the step of” in line 2 of the claim. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
1 2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "A computer-implemented method of characterising tremor stability in a subject, said subject having an involuntary tremor symptomatic of a neurological disorder, the method comprising: identifying a series of tremor cycles from a signal of measured tremor data of the subject, said tremor cycles comprising periodic variation in movement of the subject due to the tremor; determining an instantaneous frequency for each tremor cycle and collating the instantaneous frequencies; determining an instantaneous variation 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "A computer-implemented method of characterising tremor stability in a subject, said subject having an involuntary tremor symptomatic of a neurological disorder, the method comprising: identifying a series of tremor cycles from a signal of measured tremor data of the subject, said tremor cycles comprising periodic variation in movement of the subject due to the tremor; determining an instantaneous frequency for each tremor cycle and collating the instantaneous frequencies; determining an instantaneous variation between the instantaneous frequencies of each pair of adjacent tremor cycles within the series; comparing the instantaneous variation to the collation of determined instantaneous frequencies to determine a distribution of instantaneous variations; and determining an index value of the distribution of the instantaneous variations, said index value defining the stability of the tremor and wherein the index value is an interquartile range of the distribution of the instantaneous variations" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.

	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 7 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the measured tremor data is obtained using a triaxial accelerometer.” The limitation of “a triaxial accelerometer” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic accelerometer, which Norman (“The measurement of tremor...") describes as both routine and conventional in its description of a “precise accelerometers have been readily available” (Page 42, column 1). The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, each step may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the measured tremor data is obtained using a velocity-transducing laser”. The limitation of “a velocity-transducing laser” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic velocity transducer, which Norman describes as routine in its description of a “the history of measurement of tremor using velocity transducers may be described as long and sparse” (Page 41, column 2). The claim element of claim 1 of a method of characterising tremor stability in a subject is 
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the measured tremor data is obtained using any device able to extract a frequency of oscillation of a tremor affected body part of the subject.” The limitation of “any device able to extract a frequency of oscillation” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic measurement device, which Norman (“The measurement of tremor...") describes as both routine and conventional in its description of “tremor is commonly recorded with electromyography (EMG), accelerometers, or both” (Page 41, column 1). The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, each step may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.		
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the frequency of each tremor cycle is identified by: determining a first principal component of the tremor.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the first principal component is extracted using principal component analysis.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the 
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the first principal component is filtered.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the frequency of each tremor cycle is identified by: trend correcting the tremor cycles using a high pass filter.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the instantaneous frequency of each tremor cycle is identified by determining an instantaneous period for each tremor cycle, and wherein the instantaneous frequency is equal to the inverse of the instantaneous period.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the instantaneous period is determined by using a zero crossing threshold on a measured tremor to define each tremor cycle.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited 
Besides the abstract idea of claim 1, claim 12 recites the limitation “further comprising: comparing the index value with reference index values generated from subjects having a known tremor status.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 13 recites the limitation “wherein the method further comprises the step of: measuring the tremor for a time period to determine measured tremor data, said time period being between 10s and 100s.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 14 recites the limitation “a computer-implemented method of determining a tremor status in a subject, said subject having an involuntary tremor symptomatic of a neurological disorder, the method comprising: determining, using the method of method claim 1, an index value for the subject, said index value characterising the stability of the tremor;  3comparing the index value to a database of known index values, said known index values being previously generated from subjects having a known tremor status; and determining the tremor status of the subject based on the index value comparison.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the 
Besides the abstract idea of claim 1, claim 15 recites the limitation “a computer-implemented method of distinguishing tremor statuses of subjects from a cohort of subjects, said subjects having an involuntary tremor symptomatic of a neurological disorder, the method comprising: determining, using the method of method claim 1, an index value for each subject, said index value characterising the stability of the tremor for each subject; and identifying groupings of subjects based on their index value, wherein the groupings define separate tremor statuses.” The claim element of claim 1 of a method of characterising tremor stability in a subject is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a system for calculating a value indicative of a tremor stability of a subject having an involuntary tremor symptomatic of a neurological disorder, said system comprising: a processor configured to: receive a signal comprising sensor data corresponding to tremor data of the subject, said tremor data comprising tremor cycles measuring periodic variation in movement of the subject due to the tremor; determine instantaneous frequencies for tremor cycles of the tremor; calculate frequency variations between the tremor cycles; and determine an index value indicative of a distribution of the frequency variations with instantaneous frequency and wherein the index value is an interquartile range of the distribution of the frequency variations". This judicial exception is not integrated into a practical application and the claim 
	Claim 16 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 16, the limitations "a system for calculating a value indicative of a tremor stability of a subject having an involuntary tremor symptomatic of a neurological disorder, said system comprising: a processor configured to: receive a signal comprising sensor data corresponding to tremor data of the subject, said tremor data comprising tremor cycles measuring periodic variation in movement of the subject due to the tremor; determine instantaneous frequencies for tremor cycles of the tremor; calculate frequency variations between the tremor cycles; and determine an index value indicative of a distribution of the frequency variations with instantaneous frequency and wherein the index value is an interquartile range of the distribution of the frequency variations" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The limitations of “receive a signal…”, “determine instantaneous frequencies…”, “calculate frequency variations…” and “determine an index value…” provide no additional elements which amount to significantly more, and instead serve only to describe the collection or generation of data during a mental process. The steps additionally culminate in the final step of “determine an index value” which requires no further action which would constitute a form of prophylaxis or treatment. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a 
	In Step 2B, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of “a processor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor, which Rosenbek (U.S. 20150265205 A1) describes as both routine and conventional in its description of “a processor (e.g. a central processing unit, a graphics processing unit, or both)” (Paragraph 0097). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 16 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 16, which was rejected under 35 U.S.C. 101 in paragraph 9 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 16, or comprise significantly more than the limitations of claim 16.
Besides the abstract idea of claim 16, claim 17 recites the limitation “further comprising: a database containing one or more reference index values generated from subjects having a known 
Besides the abstract idea of claim 16, claim 18 recites the limitation “wherein the processor is further configured to compare the index value to the reference index values to diagnose the tremor status.” The claim element of claim 16 of a system for calculating a value indicative of a tremor stability of a subject is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a computer-implemented method of analysing a series of tremor cycles to determine a tremor status, said method comprising the steps of: analyzing a signal of a tremor series comprising a plurality of tremor cycles; determining an instantaneous frequency for each tremor cycle; determining an instantaneous variation between the instantaneous frequencies of adjacent tremor cycles within the series; comparing the instantaneous variation to a range of determined instantaneous frequencies to determine a distribution of instantaneous variations; and determining an index value of the distribution of the instantaneous variations, said index value defining a tremor status and wherein the index value is an interquartile range of the distribution of the instantaneous variations". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The inclusion of “computer-implemented” only serves to tie the judicial exception to the technological environment of a generic computer, such that it fails to integrate the judicial exception into a practical application. The limitations of “analysing a signal…”, “determining an instantaneous frequency…”, “determining an instantaneous variation…”, “comparing the instantaneous variation…”, and “determining an index value…” provide no additional elements which amount to significantly more, and instead serve only to describe the collection or generation of data during a mental process. The steps additionally culminate in the final step of “determining an index value” which requires no further action which would constitute a form of prophylaxis or treatment. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as 
	In Step 2B, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 19 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a computer-implemented method of collecting tremor information from a subject, said subject having an involuntary tremor symptomatic of a neurological disorder, the method comprising: sensing a tremor in the subject; measuring the tremor for a predefined time; identifying a series of tremor cycles from a signal of the measured tremor; determining an instantaneous frequency for each tremor cycle and collating the instantaneous frequencies; determining an instantaneous variation between the instantaneous frequencies of each pair of adjacent tremor cycles within the series; comparing the instantaneous variation to the collation of determined instantaneous frequencies to determine a distribution of instantaneous variations; and determining an index value of the distribution of the instantaneous variations and wherein the index value is an interquartile range of the distribution of the instantaneous variations". This judicial exception is not integrated into a practical application and the claim does not 
	Claim 20 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 20, the limitations "a computer-implemented method of collecting tremor information from a subject, said subject having an involuntary tremor symptomatic of a neurological disorder, the method comprising: sensing a tremor in the subject; measuring the tremor for a predefined time; identifying a series of tremor cycles from a signal of the measured tremor; determining an instantaneous frequency for each tremor cycle and collating the instantaneous frequencies; determining an instantaneous variation between the instantaneous frequencies of each pair of adjacent tremor cycles within the series; comparing the instantaneous variation to the collation of determined instantaneous frequencies to determine a distribution of instantaneous variations; and determining an index value of the distribution of the instantaneous variations and wherein the index value is an interquartile range of the distribution of the instantaneous variations" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The inclusion of “computer-implemented” only serves to tie the judicial exception to the technological environment of a generic computer, such that it fails to integrate the judicial exception into a practical application. The limitations of “sensing a tremor…”, “measuring the tremor…”, “identifying a series of tremor cycles…”, “determining an instantaneous frequency…”, “determining an instantaneous variation…”, “comparing the instantaneous variation”, and “determining an index 
	In Step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 20 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittain ("Distinguishing the Central Drive to Tremor...") in view of Wesley (U.S. 20140206970 A1)..
Regarding claim 1, Brittain teaches a computer-implemented (Page 797—the use of MATLAB indicates that the method is computer-implemented) method (Page 796—materials and methods) of characterising tremor stability (Page 796, column 1—frequency tolerance of tremor, a novel measure that quantifies the range of frequencies over which the tremor may be considered stable; Page 796, column 2—derive frequency tolerance profiles) in a subject, said subject having an involuntary tremor symptomatic of a neurological disorder (Page 796, column 1—two patient cohorts with Parkinson’s disease or essential tremor), the method comprising: identifying a series of tremor cycles from a signal of measured tremor data of the subject, said tremor cycles comprising periodic variation in movement of the subject due to the tremor (Figs. 1A and 1B—triaxial accelerometer data for the tremor comprises cycles of periodic variation over interval Tn); determining an instantaneous frequency for each tremor cycle (Page 796, column 2—determine the interval Tn of each tremor cycle. The corresponding instantaneous frequency follows as fn=1/Tn) and collating the instantaneous frequencies (Page 796, column 2—instantaneous frequency distributions were constructed); determining an instantaneous variation between the instantaneous frequencies of each pair of adjacent tremor cycles within the series (Page 796, column 2—assess how tremor frequency evolves over time, plotted tremor frequency against average change in tremor frequency); comparing the instantaneous variation to the collation of determined instantaneous frequencies to determine a distribution of instantaneous variations (Page 796, column 2—derive frequency tolerance profiles…plotted instantaneous frequency against its cycle derivative; Figs. 1C and 1D); and determining an index value of the distribution of the instantaneous variations (Page 796, column 2—derive frequency tolerance profiles), said index value defining the 
However, Brittain does not teach the index value is the interquartile range of the distribution of the instantaneous variations. Wesley teaches that an interquartile range is a commonly known statistical measure found by calculating the difference between the 75th percentile average and the 25th percentile average (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the interquartile range of Wesley to modify the index of Brittain as it is a well-known measurement of variability.
Regarding claim 2, Brittain and Wesley teach the method as claimed in claim 1. Brittain further teaches wherein the measured tremor data is obtained using a triaxial accelerometer (Page 796, column 1—a triaxial accelerometer was placed over the distal interphalangeal joint).
Regarding claim 4, Brittain and Wesley teach the method as claimed in claim 1. Brittain further teaches wherein the measured tremor data is obtained using any device able to extract a frequency of oscillation of a tremor affected body part of the subject (Page 796, column 1—a triaxial accelerometer was placed over the distal interphalangeal joint…surface EMG was also obtained from associated muscle groups showing tremor-related activity).
Regarding claim 5, Brittain and Wesley teach the method as claimed in claim 1. Brittain further teaches wherein the frequency of each tremor cycle is identified by: determining a first principal component of the tremor (Page 796, column 2—the first principle component (that which captured the greatest signal power) selected for analysis).
Regarding claim 6, Brittain and Wesley teach the method as claimed in claim 5. Brittain further teaches wherein the first principal component is extracted using principal component analysis (Page 796, column 2—data were trend corrected then rotated by princiapl component analysis (PCA)).

Regarding claim 8, Brittain and Wesley teach the method as claimed in claim 1. Brittain further teaches wherein the frequency of each tremor cycle is identified by: trend correcting the tremor cycles using a high pass filter (Page 796, column 2—data were trend corrected (0.1 Hz high-pass filtered)).
Regarding claim 9, Brittain and Wesley teach the method as claimed in claim 1. Brittain further teaches wherein the instantaneous frequency of each tremor cycle is identified by determining an instantaneous period for each tremor cycle, and wherein the instantaneous frequency is equal to the inverse of the instantaneous period (Page 796, column 2—determine the inveral Tn of each tremor cycle. The corresponding instantaneous frequency follows as fn=1/Tn--).
Regarding claim 10, Brittain and Wesley teach the method as claimed in claim 1. Brittain further teaches wherein the instantaneous period is determined by using a zero crossing threshold on a measured tremor to define each tremor cycle (Page 796, column 2—used a zero-crossing threshold to determine the interval Tn of each tremor cycle).
Regarding claim 15, Brittain teaches a computer-implemented (Page 797—the use of MATLAB indicates that the method is computer-implemented)  method of distinguishing tremor statuses of subjects from a cohort of subjects (Abstract—PD and ET patients were separable based on their frequency tolerance), said subjects having an involuntary tremor symptomatic of a neurological disorder (Page 796, column 1—two patient cohorts with Parkinson’s disease or essential tremor), the method comprising: determining, using the method of method claim 1 (as taught by Brittain and Wesley), an index value for each subject, said index value characterising the stability of the tremor for each subject (Page 796, column 1—frequency tolerance of tremor, a novel measure that quantifies the range of frequencies over which the tremor may be considered stable; Page 796, column 2—derive frequency 
Regarding claim 16, Brittain teaches a system (Page 796, column 1—data is obtained using a triaxial accelerometer…and surface EMG; Page 797, column 1—optimization procedure uses MATLAB functions, thus utilizes a computer) for calculating a value indicative of a tremor stability (Page 796, column 1—frequency tolerance of tremor, a novel measure that quantifies the range of frequencies over which the tremor may be considered stable; Page 796, column 2—derive frequency tolerance profiles) of a subject having an involuntary tremor symptomatic of a neurological disorder (Page 796, column 1—two patient cohorts with Parkinson’s disease or essential tremor), said system comprising: a processor (Page 797, column 1—optimization procedure uses MATLAB functions, thus utilizes a computer) configured to: receive sensor data measuring tremor data of the subject (Page 796, column 1—a triaxial accelerometer was placed over the distal interphalangeal joint…surface EMG was also obtained from associated muscle groups showing tremor-related activity; Page 796, column 2—triaxial accelerometer data were trend corrected, thus must have been sent to some computer or other processor), said tremor data comprising tremor cycles measuring periodic variation in movement of the subject due to the tremor (Figs. 1A and 1B—triaxial accelerometer data for the tremor comprises cycles of periodic variation over interval Tn); determine instantaneous frequencies for tremor cycles of the tremor (Page 796, column 2—determine the inveral Tn of each tremor cycle. The corresponding instantaneous frequency follows as fn=1/Tn); calculate frequency variations between the tremor cycles (Page 796, column 2—assess how tremor frequency evolves over time, plotted tremor frequency against average change in tremor frequency); and determine an index value indicative of the distribution of the frequency variations with instantaneous frequency (Page 796, column 1—frequency tolerance of tremor, a novel measure that quantifies the range of frequencies over which the tremor may be 
However, Brittain does not teach the index value is the interquartile range of the distribution of the instantaneous variations. Wesley teaches that an interquartile range is a commonly known statistical measure found by calculating the difference between the 75th percentile average and the 25th percentile average (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the interquartile range of Wesley to modify the index of Brittain as it is a well-known measurement of variability.
Regarding claim 17, Brittain and Wesley teach the method as claimed in claim 16. Brittain further teaches further comprising: a database containing one or more reference index values generated from subjects having a known tremor status (Page 799, column 1—all patients were recorded after overnight withdrawal of their usual tremor-suppressing medication, patient data was collected and analyzed according to known tremor status in Table 2).
Regarding claim 19, Brittain teaches a computer-implemented (Page 797—the use of MATLAB indicates that the method is computer-implemented) method of analyzing a series of tremor cycles (Page 796, column 2—preprocessing and frequency tolerance) to determine a tremor status (Abstract—PD and ET patients were separable based on their frequency tolerance), said method comprising the steps of: analysing a signal of a tremor series comprising a plurality of tremor cycles (Figs. 1A and 1B—triaxial accelerometer data for the tremor comprises cycles of periodic variation over interval Tn); determining an instantaneous frequency for each tremor cycle (Page 796, column 2—determine the interval Tn of each tremor cycle. The corresponding instantaneous frequency follows as fn=1/Tn); determining an instantaneous variation between the instantaneous frequencies of adjacent tremor cycles within the series (Page 796, column 2—assess how tremor frequency evolves over time, plotted tremor frequency against average change in tremor frequency); comparing the instantaneous variation 
However, Brittain does not teach the index value is the interquartile range of the distribution of the instantaneous variations. Wesley teaches that an interquartile range is a commonly known statistical measure found by calculating the difference between the 75th percentile average and the 25th percentile average (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the interquartile range of Wesley to modify the index of Brittain as it is a well-known measurement of variability.
Regarding claim 20, Brittain teaches a computer-implemented (Page 797—the use of MATLAB indicates that the method is computer-implemented) method of collecting tremor information (Page 796, column 1—methods and materials) from a subject, said subject having an involuntary tremor symptomatic of a neurological disorder (Page 796, column 1—two patient cohorts with Parkinson’s disease or essential tremor), the method comprising: sensing a tremor in the subject (Page 796, column 1—data is obtained using a triaxial accelerometer…and surface EMG); measuring the tremor for a predefined time (Page 796, column 1—Tremor was recorded for up to 10 min in each stimulation condition); identifying a series of tremor cycles from a signal of the measured tremor (Figs. 1A and 1B—triaxial accelerometer data for the tremor comprises cycles of periodic variation over interval Tn); determining an instantaneous frequency for each tremor cycle (Page 796, column 2—determine the interval Tn of each tremor cycle. The corresponding instantaneous frequency follows as fn=1/Tn) and 
However, Brittain does not teach the index value is the interquartile range of the distribution of the instantaneous variations. Wesley teaches that an interquartile range is a commonly known statistical measure found by calculating the difference between the 75th percentile average and the 25th percentile average (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the interquartile range of Wesley to modify the index of Brittain as it is a well-known measurement of variability.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittain in view of Wesley, further in view of Norman ("The measurement of tremor...").
Regarding claim 3, Brittain and Wesley teach a method as claimed in claim 1 as described earlier in this action. However, Brittain and Wesley do not specifically teach wherein the measured tremor data is obtained using a velocity-transducing laser. Norman teaches wherein the measured tremor data is obtained using a velocity-transducing laser (Abstract—the velocity transducer showed excellent correspondence of amplitude and frequency measurement with the displacement transducer). It would have been obvious to one having ordinary skill in the art to combine the method of characterizing tremor of Brittain and Wesley with the velocity-transducing laser of Norman because this would constitute only a simple substitution of elements known in the art for the measuring of tremor data, and because the use of a velocity-transducing laser would predictably reduce the complexity of data processing to gather additional tremor data such as displacement or acceleration of a body part due to tremor, either of which would be only a single step of integration or differentiation away from the velocity data (Norman abstract).  
.
Claim 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brittain in view of Wesley, further in view of Rosenbek (U.S. 20150265205 A1).
Regarding claim 12, Brittain and Wesley teach a method according to claim 1. Brittain additionally teaches that frequency tolerance, which has been equated to an index value, differs between subjects with different tremor statuses (Page 799, column 2—patients with PD had greater frequency tolerance than those with ET) and that a classifier may be used to determine the tremor status of a patient (Page 800, column 1—classifier identifying patients diagnosed with PD). However, Brittain does not specifically teach comparing the index value with reference index values generated from subjects having a known tremor status. Rosenbek teaches a Parkinson’s Disease screening system including the step of comparing the index value with reference index values generated from subjects having a known tremor status (Paragraph 0121—78 talkers formed a speech database, where data from one talker was tested while the remaining talkers were used for classification models of normal talkers and known PD talkers….the model with the largest probability was output and compared to the known 
Regarding claim 14, Brittain teaches a computer-implemented (Page 797—the use of MATLAB indicates that the method is computer-implemented) method (Page 796—materials and methods) of determining a tremor status in a subject (Abstract—PD and ET patients were separable based on their frequency tolerance), said subject having an involuntary tremor symptomatic of a neurological disorder (Page 796, column 1—two patient cohorts with Parkinson’s disease or essential tremor), the method comprising: determining, using the method of method claim 1 (as taught by Brittain and Wesley), an index value for the subject, said index value characterizing the stability of the tremor (Page 796, column 1—frequency tolerance of tremor, a novel measure that quantifies the range of frequencies over which the tremor may be considered stable; Page 796, column 2—derive frequency tolerance profiles); and determining the tremor status of the subject based on the index value comparison (Page 799, column 2—patients with PD had greater frequency tolerance than those with ET; Page 800, column 1—classifier identifying patients diagnosed with PD). However, Brittain and Wesley do not specifically teach comparing the index value to a database of known index values, said known index values being previously generated from subjects having a known tremor status. Rosenbek teaches a Parkinson’s Disease screening system including comparing the index value to a database of known index values, said known index values being previously generated from subjects having a known tremor status (Paragraph 0121—78 talkers formed a speech database, where data from one talker was tested while the remaining talkers were used for classification models of normal talkers and known PD talkers….the model with the largest probability was output and compared to the known class of the model data). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method for 
Regarding claim 18, Brittain and Wesley teach the system of claim 17. However, Brittain and Wesley do not specifically teach wherein the processor is further configured to compare the index value to the reference index values to diagnose the tremor status. Rosenbek teaches a Parkinson’s Disease screening system including  comparing the index value to a database of known index values, said known index values being previously generated from subjects having a known tremor status (Paragraph 0121—78 talkers formed a speech database, where data from one talker was tested while the remaining talkers were used for classification models of normal talkers and known PD talkers….the model with the largest probability was output and compared to the known class of the model data). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method for characterizing tremors of Brittain with the comparison database of Rosenbek in order to predictably improve the ability of the system to not only output a frequency tolerance, which itself corresponds to a pathology, but also to then identify the pathology of that frequency tolerance.
Response to Arguments
Applicant's arguments filed 10 December 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. As described above in this action, the amended limitation of “a computer implemented method” only serves to tie the judicial exception to the technological field of a generic computer, and thus fails to integrate the exception into a practical application. Furthermore, the resultant application of determining an index value fails to integrate the claim into a practical application as it appears to serve as mere generation of data.
Applicant's arguments filed 10 December 2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791